DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 5, 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wook (KR20070074105A; translation attached).
Regarding claim 2, Wook teaches a measurement method comprising: mounting a substrate (abstract, substrate) on an electrostatic chuck (i.e. electrostatic chuck 10) (fig.2); supplying a gas into a space above the substrate within a chamber (page 3, arc discharge does not occur, implicit that gas is present); and measuring a discharge start voltage value (page 3, 
Regarding claim 3, Wook teaches a measurement method of claim 2, further comprising: determining whether or not an electrode in the electrostatic chuck and a terminal brought into contact with the electrode are electrically connected (abstract, electrostatic force enough for absorbing a substrate) (also refer to page 3, electrostatic chuck to suck and fix the substrate) from a slope of the current value and/or a peak current value based on the measured discharge start voltage value and the measured current value (page 3, a constant current control device that receives the measured value and outputs it as a feedback signal).
Regarding claim 5, Wook teaches the measurement method of claim 2, wherein the gas discharge is generated by applying a voltage to an electrode in the electrostatic chuck (page 3, electrostatic chuck 10 receives a driving voltage from the driving voltage supply device 30) in a state where a base of the electrostatic chuck and the substrate on the electrostatic chuck are in a floating state (page 2, adsorb and fix the substrate through the electrostatic chuck) (also refer to fig.2) (implicit, neither wafer nor base are connected to ground).
Regarding claim 6, Wook teaches the measurement method of claim 2, wherein the gas discharge is generated by generating a voltage difference between the electrostatic chuck and an upper electrode disposed to be opposite to the electrostatic chuck (page 2, two parallel plate copper electrodes and an electrode spacing is 1 inch).

Regarding claim 14, Wook teaches the measurement method of claim 3, wherein the substrate is made of a silicon-containing material or a metal, and is grounded (page 2, fix the substrate by the electrostatic force; implicit that substrate has to be semiconductor or metal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tak (KR20060100028A; translation attached), and further in view of Niori (US5280156).
Regarding claim 1, Tak teaches a measurement method (abstract, first signal measurer measures) comprising: bringing a terminal (i.e. first terminal 100) (fig.2) into contact with an electrode (i.e. electrode 112) (fig.2) in an electrostatic chuck (i.e. electrostatic chuck 110) (fig.2) in contact with a substrate (i.e. object 120) (fig.2); fixing the terminal, the electrostatic chuck, and the substrate to a fixing portion (i.e. support 110a) (fig.2) of a measuring jig (i.e. process 
Tak does not teach an electrostatic chuck setup wherein the substrate is grounded.
Niori teaches in a similar field of endeavor of placing wafers on a substrate, that it is conventional to have an electrostatic chuck (fig.1) wherein the substrate is grounded (e.g. wafer W is connected to ground GRN) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the wafer grounding in Tak, as taught by Niori, as it provides the advantage of wiring flexibility.
Regarding claim 13, Tak and Niori teach the measurement method of claim 1, wherein the substrate is made of a silicon-containing material (column 6 lines 24-25, wafer W is made of silicon) or a metal, and is grounded (e.g. wafer W is connected to ground GRN) (fig.1).
Regarding claim 17, Tak teaches a measuring jig (i.e. process chamber 130) (fig.2) comprising: a terminal (i.e. first terminal 100) (fig.2) to be brought into contact with an electrode (i.e. electrode 112) (fig.2) in an electrostatic chuck (i.e. electrostatic chuck 110) (fig.2) 
Tak does not teach an electrostatic chuck setup wherein the substrate is grounded.
Niori teaches in a similar field of endeavor of placing wafers on a substrate, that it is conventional to have an electrostatic chuck (fig.1) wherein the substrate is grounded (e.g. wafer W is connected to ground GRN) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the wafer grounding in Tak, as taught by Niori, as it provides the advantage of wiring flexibility.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tak (KR20060100028A; translation attached) and Niori (US5280156), and further in view of Howald (US20050225923A1).
Regarding claim 15, Tak and Niori teach the measurement method of claim 1.
Tak and Niori do not teach the measurement method, further comprising: providing an RC filter between the terminal and the ammeter and cutting off a current in a predetermined frequency band.
Howald teaches in a similar field of endeavor of measurement method in electrostatic chuck, that it is conventional to have a measurement method ([0037], sensor 38 may be an ammeter configured to measure current), further comprising: providing an RC filter (Howald, RF filter network 68) (fig.2) between the terminal and the ammeter (Howald, implicit from fig.2 that RF filter is placed between terminal and ammeter) and cutting off a current in a predetermined frequency band (implicit behavior of a RF filter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the RC filter in Tak and Niori, as taught by Howald, as it provides a means for ion energy control.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wook (KR20070074105A; translation attached), and further in view of Hsu (US20080218931A1).
Regarding claim 4, Wook teaches the measurement method of claim 2.
Wook does not teach calculating an electrostatic capacitance of the electrostatic chuck from the measured discharge start voltage value and the measured current value.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the calculation of capacitance in Wook, as taught by Hsu, as it provides the advantage of determining the deterioration and integrity of electrostatic chuck.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wook (KR20070074105A; translation attached), and further in view of Howald (US20050225923A1).
Regarding claim 12, Wook teaches the measurement method of claim 2.
Wook does not teach the electrostatic chuck, wherein the gas is an inert gas.
Howald teaches in a similar field of endeavor of measurements in electrostatic chuck, that it is conventional to have an electrostatic chuck, wherein the gas is an inert gas (Howald, i.e. Helium gas via conduit 44) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the inert gas in Wook, as taught by Howald, as it provides the advantage of optimal design parameters for optimal pressure in the electrostatic chuck chamber.
Regarding claim 16, Wook teaches the measurement method of claim 3.

Howald teaches in a similar field of endeavor of measurement method in electrostatic chuck, that it is conventional to have a measurement method ([0037], sensor 38 may be an ammeter configured to measure current), further comprising: providing an RC filter (Howald, RF filter network 68) (fig.2) between the terminal and the ammeter (Howald, implicit from fig.2 that RF filter is placed between terminal and ammeter) and cutting off a current in a predetermined frequency band (implicit behavior of a RF filter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the RC filter in Wook, as taught by Howald, as it provides a means for ion energy control.

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Tak (KR20060100028A; translation attached), Wook (KR20070074105A; translation attached), Howald (US20050225923A1), Ikuhara (US20070217118A1) and Hsu (US20080218931A1) teach the measurement method of claim 4.

Dependent claims 8 and 9 are allowed for the same reasons.
Regarding claim 10, Wook teaches the measurement method of claim 2.
Howald and Ikhuhara further teach an electrostatic chuck, wherein the electrostatic chuck is divided into multiple zones (Howald, i.e. first plate 81 and second plate 84) (fig.3) (Ikuhara, i.e. outer chuck electrode 1-1, inner chuck electrode 1-2) (fig.8).
The prior art of record fails to teach or suggest the measurement method wherein an electrostatic capacitance of each of the multiple zones is calculated.
Dependent claim 11 is allowed for the same reason.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 17 have been considered but are moot because applicant’s amendment has necessitated new grounds of rejection.
Applicant’s arguments with respect to dependent claims 3-16 are also moot for the same reasons as stated for claims 1, 2 and 17 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        08/06/2021







	/THIENVU V TRAN/                                                        Supervisory Patent Examiner, Art Unit 2839